Citation Nr: 0944953	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 5, 1981, 
for the grant of service connection for lumbosacral sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1975 to July 
1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  In his May 
2008 substantive appeal and a July 2008 statement, the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  He was scheduled for a hearing in May 2009; however, 
on the date of his hearing, the Veteran contacted the RO and 
requested that his hearing be re-scheduled due to the 
weather.  The RO re-scheduled the hearing for August 2009; 
however, the Veteran failed to report to the hearing.  In 
October 2009, the Veteran reported that he had been unable to 
attend his August 2009 hearing because he had been ill.  He 
went on to request that his hearing again be rescheduled. 

The Veteran has shown good cause for his failure to appear at 
the August 2009 hearing, and the circumstances surrounding 
his failure to appear were such that he could not have 
submitted a timely request for postponement to the RO.  See 
38 C.F.R. § 20.704(d) (2009).  Accordingly, the Veteran's 
hearing before a Veteran's Law Judge should be rescheduled.  
Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the St. 
Petersburg, Florida, RO before a Veterans Law 
Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


